Title: From Thomas Jefferson to Lafayette, 11 April 1787
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Nice, April 11, 1787.

Your head, my dear friend, is full of Notable things; and being better employed, therefore, I do not expect letters from you. I am constantly roving about, to see what I have never seen before and shall never see again. In the great cities, I go to see what travellers think alone worthy of being seen; but I make a job of it, and generally gulp it all down in a day. On the other hand, I am never satiated with rambling through the fields and farms, examining the culture and cultivators, with a degree of curiosity which makes some take me to be a fool, and others to be much wiser than I am.  I have been pleased to find among the people a less degree of physical misery than I had expected. They are generally well clothed, and have a plenty of food, not animal indeed, but vegetable, which is as wholesome. Perhaps they are over worked, the excess of the rent required by the landlord, obliging them to too many hours of labor, in order to produce that, and wherewith to feed and clothe themselves. The soil of Champagne and Burgundy I have found more universally good than I had expected, and as I could not help making a comparison with England, I found that comparison more unfavorable to the latter than is generally admitted. The soil, the climate, and the productions are superior to those of England, and the husbandry as good, except in one point; that of manure. In England, long leases for twenty-one years, or three lives, to wit, that of the farmer, his wife, and son, renewed by the son as soon as he comes to the possession, for his own life, his wife’s and eldest child’s, and so on, render the farms there almost hereditary, make it worth the farmer’s while to manure the lands highly, and give the landlord an opportunity of occasionally making his rent keep pace with the improved state of the lands. Here the leases are either during pleasure, or for three, six, or nine years, which does not give the farmer time to repay himself for the expensive operation of well manuring, and therefore, he manures ill, or not at all. I suppose, that could the practice of leasing for three lives be introduced in the whole kingdom, it would, within the term of your life, increase agricultural productions fifty per cent; or were any one proprietor to do it with his own lands, it would increase his rents fifty per cent, in the course of twenty-five years. But I am told the laws do not permit it. The laws then, in this particular, are unwise and unjust, and ought to give that permission. In the southern provinces, where the soil is poor, the climate hot and dry, and there are few animals, they would learn the art, found so precious in England, of making vegetable manure, and thus improving these provinces in the article in which nature has been least kind to them. Indeed, these provinces afford a singular spectacle. Calculating on the poverty of their soil, and their climate by its latitude only, they should have been the poorest in France. On the contrary, they are the richest, from one fortuitous circumstance. Spurs or ramifications of high mountains, making down from the Alps, and as it were, reticulating these provinces, give to the vallies the protection of a particular inclosure to each, and the benefit of a general stagnation of the northern winds produced by the whole of them,  and thus countervail the advantage of several degrees of latitude. From the first olive fields of Pierrelate, to the orangeries of Hieres, has been continued rapture to me. I have often wished for you. I think you have not made this journey. It is a pleasure you have to come, and an improvement to be added to the many you have already made. It will be a great comfort to [you to know, from your own inspection, the condition of all the provinces of your own country, and it will be interesting to them at some future day to be known to you. This is perhaps the only moment of your life in which you can acquire that knolege. And to do it most effectually you must be absolutely incognito, you must ferret the people out of their hovels as I have done, look into their kettles, eat their bread, loll on their beds under pretence of resting yourself, but in fact to find if they are soft. You will feel a sublime pleasure in the course of this investigation, and a sublimer one hereafter when you shall be able to apply your knolege to the softening of their beds, or the throwing a morsel of meat into the kettle of vegetables. You will not wonder at the subjects of my letter: they are the only ones which have been present to my mind for some time past, and the waters must always be what are the fountain from which they flow. According to this indeed I should have intermixed from beginning to end warm expressions of friendship to you: but according to the ideas of our country we do not permit ourselves to speak even truths when they may have the air of flattery. I content myself therefore with saying once for all that I love you, your wife and children. Tell them so and Adieu. Your’s affectionately,

Th: Jefferson]

